 


 HR 264 ENR: To designate the facility of the United States Postal Service located at 1101 Charlotte Street in Georgetown, South Carolina, as the “Joseph Hayne Rainey Memorial Post Office Building”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Seventeenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty-one 
H. R. 264 
 
AN ACT 
To designate the facility of the United States Postal Service located at 1101 Charlotte Street in Georgetown, South Carolina, as the Joseph Hayne Rainey Memorial Post Office Building. 
 
 
1.Joseph Hayne Rainey Memorial Post Office Building 
(a)DesignationThe facility of the United States Postal Service located at 1101 Charlotte Street in Georgetown, South Carolina, shall be known and designated as the Joseph Hayne Rainey Memorial Post Office Building. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Joseph Hayne Rainey Memorial Post Office Building. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
